Dissenting Opinion by
Mr. Justice Musmanno :
I emphatically dissent to the Majority Opinion filed in this case. I would never be able to state my protest against this unjust decision in as clear and cogent a language as that employed by Isaiah, son of Amoz, when he said: “And judgment is turned away backward, and justice standeth afar off: for truth is fallen in the street, and equity cannot enter.” (Isaiah LIX, 14)
For an enumeration of woes raised by the decision of the Majority, I refer to a more terrestrial document, namely, my Dissenting Opinion in Mahan v. Lower Merion Township, 418 Pa. 558.